Exhibit10.2

STATE OF TEXAS

COLLIN COUNTY

AMENDMENT

To

RESTRICTED STOCK AWARD AGREEMENT

This Amendment entered into this 29th day of May, 2013, to that Restricted Stock
Award Agreement of February 26, 2009, by and between Torchmark Corporation (the
“Company”), a Delaware corporation and Mark S. McAndrew (the “Executive”), an
individual.

WITNESSETH:

WHEREAS, under the terms of the Torchmark Corporation 2007 Long-Term
Compensation Plan (the “Plan”), the Compensation Committee (the ‘Committee”) of
the Board of Directors (the “Board”) of the Company awarded Executive 18,000
shares (adjusted to 27,000 shares in 3-for-2 stock split of July 2011) of
restricted common stock (the “Restricted Stock”) pursuant to a Restricted Stock
Award Agreement entered into February 26, 2009 (the “Agreement”), which vested
ratably over five years on the anniversary of the original award date,
commencing February 26, 2010 and ending February 26, 2014;

WHEREAS, the Agreement provides that if Executive’s employment with the Company
or any of its subsidiaries terminates by reason of retirement at or after age
60, 75% of any shares covered by the remaining Restricted Stock not already
vested shall vest in full as of Executive’s retirement date and the remaining
25% of such shares will be forfeited to the Company as of the Executive’s
retirement date;

WHEREAS, on April 8, 2013, Executive and the Company executed a Consent and
Acknowledgement of Amendment to Non-Qualified Stock Option Grant Agreement,
providing that 70,000 of the non-qualified stock options awarded to Executive on
February 22, 2012 (the “Excess Options”) were void ab initio since they exceeded
the award limits within a twelve month period under the Torchmark Corporation
2011 Incentive Plan;



--------------------------------------------------------------------------------

WHEREAS, after review and deliberation, the Committee and the Board have
determined that it is desirable to make Executive whole for the compensation
foregone as a result of voiding the Excess Options;

WHEREAS, Executive has indicated his intention to retire from employment with
the Company on his sixtieth birthday; and

WHEREAS, after further review and deliberation, the Committee has determined
that it is desirable that the Agreement be amended, as permitted by its terms,
to provide that the remaining 25% of the Restricted Stock covered by the
Agreement which shall not have been vested at Executive’s retirement date and
which would otherwise be forfeited to the Company shall not be forfeited upon
Executive’s retirement but shall vest in full on February 26, 2014, conditioned
upon Executive’s compliance with the noncompetition/
confidentiality/nonsolicitation provisions contained in this Amendment through
February 26, 2014

NOW, THEREFORE, in consideration of the premises and the aforementioned
noncompetition/confidentiality/nonsolicitation provisions, the parties hereto
agree to amend the Agreement as follows:

 

  1. Section 2. Restrictions. is amended to read as follows:

2. Restrictions. Subject to the provisions of Section 3. Employment
Termination., the shares covered by the Restricted Stock shall vest in
accordance with the schedule set forth below, provided that the Executive is
still employed by the Company or a subsidiary or eligible for continued vesting
on the Vesting Date:

 

VESTING DATE

  

SHARES VESTED

February 26, 2010

   3,600

February 26, 2011

   3,600

February 26, 2012

   3.600

February 26, 2013

   3,600

February 26, 2014

   3,600

The Committee may, however, in its sole discretion, provide for the lapse of any
of the restrictions placed upon the Restricted Stock and may accelerate or waive
any of such restrictions in whole or in part at any time, based upon performance
and/or such other factors as the Committee may determine, in its sole
discretion.



--------------------------------------------------------------------------------

Upon the vesting of any part of the Restricted Stock by virtue of the lapse of
the restriction period set forth above or under Section 3 or 4 of the Agreement,
the Company shall deliver a stock certificate covering the requisite number of
shares to the Executive, whereupon the Executive shall be free to hold or
dispose of such stock at will.

During the restriction period, the shares covered by the Restricted Stock not
already vested are not transferable by the Executive by means of sale,
assignment, exchange, hypothecation, pledge or other encumbrance.

The restrictions imposed under this Section 2 shall apply as well to all shares
or other securities which shall be issued in respect of Restricted Stock
hereunder in connection with any stock split, reverse stock split, stock
dividend, recapitalization, reclassification, spin-off, merger, consolidation,
reorganization or other change in corporate structure affecting the common
stock.

 

  2. Section 3. Employment Termination is amended to read as follows:

3. Employment Termination. If the Executive shall die prior to full vesting of
all of the shares covered by the Restricted Stock, to the extent not already
vested, such Restricted Stock shall vest in full as of the date of such death.
If the Executive’s employment with the Company or any of its subsidiaries
terminates by reason of retirement at or after age 60, 75% of any unvested
shares of Restricted Stock shall vest in full as of the Executive’s retirement
date. If Executive’s employment with the Company or any of its subsidiaries
terminated by reason of retirement at or after age 60, the remaining 25% of any
unvested shares of Restricted Stock (the “Continued Vesting Shares”) shall
continue to vest in accordance with the Vesting Dates in Section 2 provided that
Executive complies with Section 4.
Noncompetition/Confidentiality/Nonsolicitation.

 

  3. A new Section 4. Noncompetition/Confidentiality/Nonsolicitation. is added
as follows:

4. Noncompetition/Confidentiality/Nonsolicitation. Upon Executive’s separation
from employment from the Company for any reason for a period of one (1) year
from the date of such separation, Executive agrees not to engage or participate,
directly or indirectly, in any capacity, including but not limited to as an
employee, consultant, advisor,



--------------------------------------------------------------------------------

contractor, partner, owner or otherwise, in a competing business, which is one
that provides the same or substantially similar products or services as the
Business. “Business” is defined as product development, marketing, sales and
servicing of life and health insurance products including individual and group
life insurance and accidental death insurance, supplemental health insurance
products including cancer, critical illness, hospital indemnity along with
Medicare supplement and Medicare Part D prescription drug coverage through
captive agents, independent agents and direct response marketing channels in the
United States, Canada, New Zealand and Ireland (referred to herein as the
“Business”). Executive further agrees that he will not serve as a Board member
for any company that provides the same or similar products or services as the
Business. Executive also agrees and understands that this noncompetition
agreement extends to competition in any state in which Executive worked or
directed work for the Company or in which the Company has plans or intentions
for future business operations and includes the territories identified in the
definition “Business” (provided Executive had knowledge of these plans)
(referred to as the “Restricted Area”).

Executive acknowledges that the Restricted Area, scope of prohibited activities,
and the one (1) year time period are reasonable and are no broader than are
necessary to protect Company’s legitimate business interests. Executive also
acknowledges that the Company would not be providing the benefits set forth in
this Agreement but for Executive’s covenants and promises contained in this
Section. Executive further agrees that during the non-competition term,
Executive shall immediately notify the Company in writing of any employment,
work, or business he undertakes with or on behalf of any person (including
himself) or entity other than the Company.

Executive further expressly agrees and understands that the Company has
disclosed confidential information to Executive. Executive agrees that he will
not utilize nor disclose to any third party any of the Company’s confidential
and proprietary information at any time in the future. In consideration of the
Company disclosing confidential information to Executive and/or for the
consideration provided to Executive by the Company in this Agreement, which



--------------------------------------------------------------------------------

Executive acknowledges is sufficient and reasonable consideration, Executive has
agreed to the non-competition provisions set forth herein.

Executive also agrees that for a period of two (2) years following the
separation of his employment with the Company for any reason he will not solicit
the clients or customers of the Company in order to request or advise such
clients or customers to end, change or curtail their business relationship with
the Company. In addition, Executive agrees that for a period of two (2) years
following the separation of his employment for any reason, he will not solicit
any employee of the Company in order to request or advise any such employee to
end, change or curtail their employment relationship with the Company.

If for any reason any court of competent jurisdiction finds any provision of
this Section to be unreasonable in duration or scope or otherwise, Company and
Executive agree that the restrictions and prohibitions contained in this Section
shall be effective to the fullest extent allowed under applicable law. Each
covenant set forth in this Section shall survive the termination of this
Agreement and Executive’s employment for any reason and shall be construed as an
agreement independent of any other provision of this Agreement.

Executive acknowledges and agrees that the covenants, obligations and agreements
of Executive contained in this Section concern special, unique and extraordinary
matters and that a violation of any of the terms of these covenants, obligations
or agreements will cause Company irreparable injury for which adequate remedies
at law are not available. Therefore, Executive agrees that Company will be
entitled to an injunction, restraining order, or any other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain Executive from committing any
violation of the covenants, obligations or agreements referred to in this
Agreement. These injunctive remedies are cumulative and in addition to any other
rights and remedies Company may have against Executive.

In addition, Executive agrees that if he violates the terms of this Section or
if the terms of this Section are determined to be unenforceable by any court of
competent jurisdiction, Executive shall forfeit and not be entitled to receive
the Continued Vesting Shares herein.



--------------------------------------------------------------------------------

The Company shall be relieved from any obligation to provide Executive with the
Continued Vesting Shares and this Agreement shall be void and of no further
force or effect if this Section is breached or found to be unenforceable. If
Executive has already received the Continued Vesting Shares, Executive agrees
that he shall repay the Company the value of the Continued Vesting Shares on the
date it was received by Executive upon five (5) days written notice.

 

  4. Sections 4 through 15 of the Agreement are renumbered as Sections 5 through
16, respectively.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first above written.

 

TORCHMARK CORPORATION By:   /s/ Gary L. Coleman Its:   Authorized Officer   /s/
Mark S. McAndrew   Executive